Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

In Re: Medak Trucking, LLC
Debtor
                                                          Case No.: 16−24788−KCF
                                                          Chapter 7
Daniel E. Straffi, Chapter 7 Trustee
Plaintiff

v.

Interpool, Inc. d/b/a Trac Intermodal
Defendant

Adv. Proc. No. 19−01152−KCF                               Judge: Kathryn C. Ferguson




                                        NOTICE OF JUDGMENT OR ORDER
                                          Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on September 17, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 10
Order to File Settlement Documents − Consent Order. Service of notice of the entry of this order pursuant to Rule
9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on 9/12/2019. Stipulation of
Settlement Deadline is 10/17/2019. (ckk)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: September 17, 2019
JAN: ckk

                                                          Jeanne Naughton
                                                          Clerk
